                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. 4:19-CR-00031-7-BCW
                                            )
CRYSTAL CANDELA,                            )
                                            )
                      Defendant.            )

                                           ORDER

       Before the Court is Magistrate Judge Lajuana M. Counts’ Report and Recommendation

(Doc. #146) denying Defendant Crystal Candela’s Motion to Suppress (Doc. #110). Defendant

filed objections (Doc. #116) to the Report and Recommendation. After an independent review of

the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate Judge

Lajuana M. Counts’ findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #146),

Defendant’s Motion to Suppress (Doc. #110) is DENIED. It is further

       ORDERED that Magistrate Judge Lajuana M. Counts’ Report and Recommendation be

attached to and made part of this Order.

       IT IS SO ORDERED.


DATED: January 25, 2021                             /s/ Brian C. Wimes
                                                    JUDGE BRIAN C. WIMES
                                                    UNITED STATES DISTRICT COURT




                                                1

        Case 4:19-cr-00031-BCW Document 150 Filed 01/25/21 Page 1 of 1
